Martin, J.,
(dissenting.) The question whether plaintiff should be allowed costs of the proceedings to set aside the commission in lunacy was in the discretion of the court. The question was referred, and the special term confirmed the report of the referee, and allowed costs, but the general term reversed the action of the special term, and held that costs should not have-been allowed. I think we should follow the decision of the general term. Moreover, I think the evidence does not sustain the findings of the referee that the plaintiff acted in good faith in commencing such proceeding. I ant therefore of the opinion that the judgment should be reversed.